         

EXHIBIT10.1
EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (“Agreement”) is made this
6th day of March, 2008 by and between Discovery Communications, LLC. (“DCL”) and
Adria Alpert-Romm (“Executive”) (herein referred to as “this Agreement”).
     WHEREAS, Executive entered into an employment agreement with Discovery
Communications, Inc. dated January 31, 2007;
     WHEREAS, the parties to this Agreement now desire to enter into an amended
and restated employment agreement (“Agreement”) to reflect certain changes:
     NOW THEREFORE, in consideration of the mutual promises and covenants set
forth in this Agreement, the parties hereby agree as follows:

I.   DUTIES, ACCEPTANCE, LOCATION

  A.   DCL shall continue to employ Executive, and Executive agrees to continue
to render exclusive and full-time services as Executive Vice President, Human
Resources, upon the terms and conditions set forth herein. Executive’s duties
shall be consistent with her title and as otherwise directed by DCL.     B.  
Executive shall report to David Zaslav, President and Chief Executive Officer of
DCL, provided that DCL reserves the right to change the individual and/or
position to whom/which Executive reports and, if DCL deems it necessary, subject
to Section IV(D)(1)(b) hereof, the location where Executive works.     C.  
Throughout her employment with DCL, Executive agrees to serve DCL faithfully and
to the best of her ability, and to devote her full business time and energy to
perform the duties arising under this Agreement in a professional manner that
does not discredit, but furthers the interests of DCL.

II.   TERM OF EMPLOYMENT

  A.   Executive’s term of employment shall be five (5) years beginning on
March 12, 2007 and ending March 11, 2012 (“Term of Employment”).     B.   DCL
shall have the option to renew this Agreement with Executive for an additional
term. If DCL wishes to exercise its option to renew this Agreement, it will give
Executive written notice of its intent to renew one hundred twenty (120) days
prior to the end of the Term of Employment. Executive and DCL then agree to
negotiate with each other exclusively and in good faith for the next ninety
(90) days of the Term of Employment. In the event DCL does not exercise its
option to renew this Agreement, this Agreement shall expire, and Executive shall
automatically become an at-will employee following the Term of Employment.

III.   COMPENSATION

  A.   Base Salary. DCL agrees to provide Executive with an annual base salary
of $500,000. Beginning March 12, 2007, this sum will be paid over the course of
twelve months, in increments paid on regular DCL paydays, less such sums as the
law requires DCL to deduct or withhold. Executive’s future salary increases will
be reviewed and decided in accordance with DCL standard practices and
procedures.     B.   Bonus/Incentive Payment. In addition to the base salary
paid to Executive pursuant to Section III(A), Executive shall be eligible for an
annual incentive payment of Sixty Percent (60%) of her base salary. The portion
of the incentive payment to be received by Executive will be determined in
accordance with DCL’s applicable incentive or bonus plan in effect at that time
(e.g., subject to reduction for DCL under-performance and increase for DCL
over-performance and subject to an individual performance evaluation by
Executive’s supervisor) and will be paid in accordance with the applicable
incentive or bonus plan.     C.   Benefits. Executive shall be entitled to
participate in and to receive any and all benefits generally available to
executives at Executive’s level in the company in accordance with the terms and
conditions of the applicable plan or arrangement.

1



--------------------------------------------------------------------------------



 



  D.   Unit Appreciation Plan. DCL currently maintains the Discovery
Appreciation Plan (a copy of which, as it currently exists, is attached as
Attachment 1) (the “Plan”). Executive shall be designated as a participant in
the Plan and be awarded 400,000 units with, and on, a grant date of March 12,
2007. Participation by Executive in the Plan shall be in accordance with the
terms of the Plan and subject to the terms of this Agreement. If, however,
Executive’s employment under this Agreement is terminated by DCL not For Cause
as defined in Section IV(E)(1)(a) of this Agreement, notwithstanding anything
set forth in the Plan, Executive will have the right to be compensated under the
terms set forth in Section IV(E) and its subparts. In the event Executive and
DCL do not enter into a new employment agreement following expiration of this
Agreement, Executive’s Units will be treated in accordance with Sections II(B)
and IV(F) hereof. The parties acknowledge and agree that the terms and
conditions of the Plan are subject to change at any time, particularly, but not
limiting the generality of the foregoing, as may be required by changes to U.S.
law that may affect the Plan.     E.   Relocation. Executive shall receive all
benefits afforded to executives of her level under DCL’s relocation policy as
the same may be modified from time to time.     F.   Supplemental Retirement
Plan Payment. DCL maintains a Supplemental Retirement Plan (“SRP”) for its
senior executives (a copy of which, as it currently exists, is attached hereto
as Attachment 3). DCL agrees that Executive shall be designated as a participant
in the SRP and agrees that it will pay the sum of $750,000 into Executive’s SRP
account as of Executive’s first day of employment hereunder. Such payment (the
“DCL SRP Payment”) shall be subject to the following vesting provisions:

  1.   The DCL SRP Payment will vest in five equal installments on each of the
first, second, third, fourth and fifth anniversary dates of executive’s first
day of employment hereunder.     2.   In the event that Executive’s employment
with DCL is terminated for any reason other than (a) a Termination For Cause (as
defined in Section IV(C) below), or (b) a termination by Executive in violation
of this Agreement, upon Executive’s departure from DCL, Executive shall be
entitled to receive the vested portion of the DCL SRP Payment, plus any gain on
such vested portion, as provided in the payment provision of the SRP.

     Other than these vesting provisions applicable to the DCL SRP Payment,
Executive’s SRP account shall be subject to all terms and conditions of the SRP
plan, as it may change from time to time. Executive acknowledges that under the
provisions of the SRP, the DCL SRP Payment, any other contributions to the SRP
by Executive and any gains thereon remain an asset of DCL until such time as
they are payable to Executive under the terms of this Agreement and the SRP plan
document.

IV.   TERMINATION OF EMPLOYMENT AND AGREEMENT

     All definitions and conditions set forth in this Section IV, including, but
not limited to, the definitions of Termination for Disability and Termination
for Cause as referenced in the Plan, shall be governed solely by the terms of
this Agreement unless otherwise specified.

  A.   Death. If Executive should die during the Term of Employment, this
Agreement will terminate. No further amounts or benefits shall be payable except
those benefits set forth in Section 7.3(b) of the Plan and those that may vest
in accordance with the controlling documents for other relevant DCL benefits
programs, which shall be paid in accordance with the terms of such other DCL
benefit programs, including the terms governing the time and manner of payment.
    B.   Inability To Perform Duties. If, during the Term of Employment,
Executive should become physically or mentally disabled, such that she is unable
to perform her duties under Sections I (A) and (C) hereof for (i) a period of
six (6) consecutive months or (ii) for shorter periods that add up to six
(6) months in any eight (8)-month period, by written notice to the Executive,
DCL may terminate this Agreement. Notwithstanding the foregoing, Executive’s
employment shall terminate upon Executive incurring a “separation from service”
under the medical leave rules of Section 409A. In that case, no further amounts
or benefits shall be payable to Executive other than those set forth in
Section 7.3 (b) of the Plan, except that until (i) she is no longer disabled or
(ii) she becomes 65 years old — whichever happens first — Executive may be
entitled to receive continued coverage under the relevant medical or disability
plans to the extent permitted by such plans and to the extent such benefits
continue to be provided to DCL executives at Executive’s level in the company
generally, provided that in the case of any continued coverage under one or more
of DCL’s medical plans, if DCL determines that the provision of continued
medical coverage at DCL’s sole or partial expense may result in Federal taxation
of the benefit provided thereunder to Executive or her dependents because such
benefits are provided by a self-insured basis by DCL, then Executive shall be
obligated to pay the full monthly COBRA or similar premium for such coverage.

2



--------------------------------------------------------------------------------



 



  C.   Termination For Cause.

  1.   In the event that Executive is convicted of any felony, any lesser crime
of sufficient import to potentially discredit or adversely affect DCL’s
reputation or ability to conduct its business in the normal course, or any
offense involving the property of DCL or any of its subsidiaries or affiliates
(e.g., theft, conversion, destruction of property, tampering with DCL’s computer
system), or engages in willful misconduct in connection with the performance of
Executive’s duties, DCL may terminate Executive’s employment by written notice
to the Executive.     2.   In the event that Executive materially neglects her
duties under Sections I(A) or (C) hereof or engages in other conduct that
constitutes a breach by Executive of this Agreement (collectively “Breach”), DCL
shall so notify Executive in writing. Executive will be afforded a one-time-only
opportunity to cure the noted Breach within ten (10) days from receipt of this
notice. If no cure is achieved within this time, or if Executive engages in the
same Breach a second time after once having been given the opportunity to cure,
DCL may terminate this Agreement by written notice to Executive.     3.   Any of
the above reasons set forth in Section IV(C)(1) or Section IV(C)(2) hereof shall
be considered termination For Cause and upon such termination, Executive shall
not be entitled to receive any further amounts or benefits hereunder, other than
as may be required by law.

  D.   Termination Of Agreement By Executive.

  1.   Executive may terminate this Agreement only for the following Good
Reasons: (a) material reduction in duties or responsibilities; and (b) DCL’s
material change in the location of the DCL office where Executive works (e.g.,
not relocation to another location in the Washington D.C. metropolitan area)
(“Good Reason”) provided however, that Executive must provide DCL with written
notice of the existence of the change constituting Good Reason within
thirty-five (35) days of any such event having occurred, and allow DCL thirty
(30) days to cure the same. If DCL so cures the change, Executive shall not have
a basis for terminating his/her employment for Good Reason with respect to such
cured change. In addition, in the event a change occurs that triggers
Executive’s right to terminate this Agreement for Good Reason, Executive must
exercise such right in writing to terminate this Agreement for Good Reason
within thirty-five (35) days of the effective date of the applicable change, or
such right shall be deemed waived.     2.   If Executive terminates this
Agreement for Good Reason before the Term of Employment has expired, consistent
with DCL’s normal payroll practices, within ten (10) days following the Release
Deadline (as defined below), DCL will commence to pay Executive the balance of
his/her annual base salary for the lesser of (a) twelve (12) months or (b) the
remainder of the Term of Employment (along with the Unit payment referred to
below, the “Separation Payment”). However, in no event shall this Separation
Payment be less than six (6) months of Executive’s annual base salary. The
salary portion of the Separation Payment will be paid in equal increments on
regular DCL paydays (based upon the number of months base salary that is payable
and the number of paydays per month), less required deductions and withholdings,
until the balance is paid in full. In addition, Executive will be paid the
portion of her Units in the Plan that has vested as of Executive’s last day of
employment according to the terms of the Plan, whether such Units were granted
under this Agreement or otherwise. Such payment will be made within ten
(10) days following the Release Deadline. This Separation Payment is expressly
conditioned on Executive’s signing the Agreement and General Release (“Release”,
attached as Attachment 2 and incorporated by reference).     3.   No Separation
Payment will be made if Executive fails to sign the Release. The Release must be
executed and become effective within the sixty (60) calendar day period
following the date of Executive’s “separation from service” within the meaning
of Section 409A (the last day of such period being the “Release Deadline”). No
Separation Payment will be made if Executive violates the provisions of
Section VI hereof, in which case all Separation Payment shall cease, and those
already made shall be forfeited.     4.   If Executive terminates this Agreement
before the Term of Employment has expired for a reason other than those stated
in Section IV(D)(1) hereof, it will be deemed a material breach of this
Agreement. Executive agrees that, in that event, in addition to any other rights
and remedies which DCL may have as a result of such breach, she will forfeit all
right and obligations to be compensated for any remaining portion of her
annualized base salary, Separation Payment, bonus/incentive payment and Units
that may otherwise be due under this Agreement, pursuant to other DCL plans or
policies, or otherwise, except as may be required by law.

3



--------------------------------------------------------------------------------



 



  E.   Termination Not For Cause.

  1.   (a) In the event that DCL terminates Executive’s employment hereunder for
reasons other than For Cause, as defined in Section IV(C) hereof, subject to
what is described more fully below, DCL will pay the Executive (i) the balance
of all Units as described below, and (ii) continued salary and continued
participation in DCL’s incentive or bonus plan for the lesser of (A) twelve
(12) months from Executive’s termination date or (B) the remainder of the Term
of Employment (“Severance Payment”). However, in no event shall Executive
receive less than six (6) months of his/her annual base salary and six
(6) months of continued participation in DCL’s incentive or bonus plan. This
Severance Payment expressly is conditioned on Executive’s signing the Release
(attached as Attachment 2).     (b)   In the event DCL demotes Executive during
the Term of Employment (i.e., reduces Executive’s DCL title below that stated in
Section I(A) hereof and materially reduces his/her authority and
responsibilities) in the absence of Executive’s breach of this Agreement,
subject to what is described more fully below, upon Executive’s termination of
employment, Executive shall have receive (i) the balance of all Units as
described below, and (ii) continued salary and continued participation in DCL’s
incentive or bonus plan for the lesser of (A) twelve (12) months or (B) the
remainder of the Term of Employment (“Severance Payment”). However, in no event
shall Executive receive less than six (6) months of his/her annual base salary
and six (6) months of continued participation in DCL’s incentive or bonus plan.
This Severance Payment expressly is conditioned on (i) Executive providing
notice of his/her intent to terminate his/her employment as a result of the
demotion and allowing a cure period in the manner and duration set forth in
Section IV(D)(1) for a Good Reason termination, and (ii) Executive’s signing the
Release. Executive must exercise his/her rights to terminate under this
paragraph in writing within thirty-five (35) days of the effective date of the
applicable change or such right shall be deemed waived.     2.   No Severance
Payment will be made if Executive fails to sign the Release. The Release must be
executed and become effective within the sixty (60) calendar day period
following the date of Executive’s “separation from service” within the meaning
of Section 409A. No Separation Payment will be made if Executive violates the
provisions of Section VI hereof, in which case all Severance Payments will
cease, and those already made will be forfeited.     3.   DCL agrees that if, at
the time Executive is Terminated not For Cause, DCL has a standard severance
policy in effect that would be applicable in the absence of this Agreement
(i.e., applicable to the circumstances surrounding the termination) and that
would result in Executive’s receiving a sum greater than this Severance Payment,
Executive will receive whichever is the greater of these two payments, provided
that if (i) the standard severance policy would provide for a sum greater than
the Severance Payment, and (ii) the payment schedule under the severance policy
is different from the payment schedules for the Severance Payment and would
result in an impermissible acceleration or delay in payment in violation of the
time and manner of payment requirements of Section 409A, then the payment
schedule provided in the Company’s standard severance policy shall only apply to
the portion of the amount payable under the standard severance policy that
exceeds the Severance Payment. As of the date of this Agreement, DCL represents
that it has in place a severance policy for its most senior executives as set
out in Attachment 4, and it agrees that regardless of whether this policy
remains in place throughout the Term of this Agreement, it shall be deemed in
place for the purposes of this paragraph.     4.   The salary portion of the
Severance Payment will commence to be paid in equal increments on regular DCL
paydays within ten (10) days following the Release Deadline (based upon the
number of months base salary that is payable and the number of paydays per
month), less required deductions and withholdings, until the balance is paid in
full if Executive timely executes the Release and the Release becomes effective
on or before the Release Deadline.     5.   The bonus/incentive payment portion
of the Severance Payment will be paid in the year following the calendar year in
which the termination occurs on the date that DCL pays bonuses/incentive
payments to its other employees and will be paid at the target amount set forth
in Section III(B), subject to the terms and conditions of the actual
bonus/incentive plan in effect at the time (e.g., Executive’s bonus/incentive
payment will be subject to reductions for DCL under-performance or increases for
DCL over-performance if DCL under-performance or over-performance is a factor in
determining bonus awards, or for any change to the applicable bonus/incentive
payment plan, that may result in Executive’s receiving an amount that is less
than the target amount set forth in Section III(B)).

4



--------------------------------------------------------------------------------



 



  F.   Treatment of Units Upon Non-Renewal. In the event that Executive and DCL
do not enter into a new agreement (whether or not DCL exercises its option to
renew), and Executive continues employment with DCL, upon expiration of this
Agreement and the Term of Employment, Executive’s employment shall be considered
at-will and Executive’s Units will thereafter be governed by the terms and
conditions of the Plan.     G.   Right To Offset. In the event that Executive
secures employment or any consulting or contractor or business arrangement for
services she performs during the period that any payment from DCL is continuing
under Section IV(D) or Section IV(E) hereof, Executive shall have the obligation
to timely notify DCL of the source and amount of payment (“Offset Income”). DCL
shall have the right to reduce the amounts it would otherwise have to pay
Executive by the Offset Income. Executive acknowledges and agrees that any
deferred compensation for her services from another source that are performed
while receiving Separation or Severance Payment from DCL will be treated as
Offset Income (regardless of when Executive chooses to receive such
compensation). Executive agrees that timely failure to provide such notice or to
respond to inquiries from DCL regarding any such Offset Income shall be deemed a
material breach of this Agreement. Executive also agrees that DCL shall have the
right to inquire of third party individuals and entities regarding Offset Income
and to inform such parties of DCL’s right of offset under this Agreement with
Executive. Accordingly, Executive agrees that no further Separation or Severance
Payment from DCL will be made until or unless this breach is cured and that all
payments from DCL already made to Executive, during the time she failed to
disclose her Offset Income, shall be forfeited and must be returned to DCL upon
its demand. Any offset made by DCL pursuant to this Section IV(F) shall be made
at the same time and in the same amount as a Severance Payment amount is
otherwise payable (applying the Offset Income to DCL’s payments in the order
each are paid) so as not to accelerate or delay the payment of any Severance
Payment installment.

V.   CONFIDENTIAL INFORMATION

  A.   Executive acknowledges her fiduciary duty to DCL. As a condition of
employment, Executive agrees to protect and hold in a fiduciary capacity for the
benefit of DCL all confidential information, knowledge or data, including the
terms of this Agreement and, without limitation, all trade secrets relating to
DCL or any of its subsidiaries, and their respective businesses, (i) obtained by
the Executive during her employment by DCL or otherwise and (ii) that is not
otherwise publicly known (other than by reason of an unauthorized act by the
Executive). After termination of the Executive’s employment with DCL, Executive
shall not communicate or divulge any such information, knowledge or data to
anyone other than DCL and those designated by it, without the prior written
consent of DCL.     B.   In the event that Executive is compelled, pursuant to a
subpoena or other order of a court or other body having jurisdiction over such
matter, to produce any information relevant to DCL, whether confidential or not,
Executive agrees to provide DCL with written notice of this subpoena or order so
that DCL may timely move to quash if appropriate.     C.   Executive also agrees
to cooperate with DCL in any legal action for which her participation is needed.
DCL agrees to try to schedule all such meetings so that they do not unduly
interfere with Executive’s pursuits after she is no longer in DCL’s employ.

VI.   COVENANT NOT TO COMPETE

  A.   Executive covenants that if she is Terminated For Cause pursuant to
Section IV(C) hereof or terminates her employment for other than Good Reason as
set forth in Section IV(D)(1) hereof, for a period of twelve (12) (months/year)
after the conclusion of Executive’s employment with DCL, she will not work for
or engage in any activities on behalf of any company or any entity that provides
television programming services for distribution to cable, satellite and/or
other multi-channel distribution platforms (“Competitor”). Executive agrees that
this is a material part of this Agreement, breach of which will cause DCL
irreparable harm and damages, the loss of which cannot be adequately compensated
at law. In the event that the provisions of this paragraph should ever be deemed
to exceed the limitations permitted by applicable laws, Executive and DCL agree
that such provisions shall be reformed to the maximum limitations permitted by
the applicable laws.     B.   If Executive is Terminated not For Cause, pursuant
to Section IV(E) hereof or terminates her employment for Good Reason, pursuant
to Section IV(D)(1) hereof, before expiration of the Term of Employment,
Executive will be released from this covenant not to compete.

5



--------------------------------------------------------------------------------



 



  C.   If Executive works for DCL through and until the end of the Term of
Employment, DCL agrees that Executive will be released from the covenant not to
compete in Section VI(A) hereof.     D.   During her employment and upon
termination of Executive’s employment with DCL, regardless of the reason for the
termination, Executive covenants that for a period of twelve (12) (months/year),
she will not directly solicit any employees of DCL or its subsidiary and
affiliated companies to leave their employment nor indirectly aid in the
solicitation of such employees.     E.   During the period Executive is employed
by DCL, Executive covenants and agrees not to engage in any other business
activities whatsoever, or to directly or indirectly render services of a
business, commercial or professional nature to any other business entity or
organization, regardless of whether Executive is compensated for these services.
The only exception to this provision is if Executive obtains the prior written
consent of DCL’s President and Chief Executive Officer.     F.   Throughout the
period that Executive is an employee of DCL, Executive agrees to disclose to DCL
any direct investments (i.e., an investment in which Executive has made the
decision to invest in a particular company) she has in a company that is DCL’s
Competitor or that DCL is doing business with during the Term of Employment
(“Company”), if such direct investments result in Executive or Executive’s
immediate family members, and/or a trust established by Executive or Executive’s
immediate family members, owning five percent or more of such a Competitor or
Company. This Section VI(F) shall not prohibit Executive, however, from making
passive investments (i.e., where Executive does not make the decision to invest
in a particular company, even if those mutual funds, in turn, invest in such a
Competitor or Company). Regardless of the nature of Executive’s investments,
Executive herein agrees that her investments may not materially interfere with
Executive’s obligations and ability to provide services under this Agreement.  
  G.   In the event that Executive violates any provision of this Section VI, in
addition to any injunctive relief and damages to which Executive acknowledges
DCL would be entitled, all Separation or Severance Payment to Executive, if any,
shall cease, and those already made will be forfeited.

VII.   ARBITRATION

  A.   Submission To Arbitration. DCL and Executive agree to submit to
arbitration all claims, disputes, issues or controversies between DCL and
Executive or between Executive and other employees of DCL or its subsidiaries or
affiliates (collectively “Claims”) directly or indirectly relating to or arising
out of Executive’s employment with DCL or the termination of such employment
including, but not limited to Claims under Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans With Disabilities Act of 1990,
Section 1981 of the Civil Rights Act of 1966, as amended, the Family Medical
Leave Act, the Employee Retirement Income Security Act, any Claim arising out of
this Agreement, and any similar federal, state or local law, statute, regulation
or common law doctrine.     B.   Use Of AAA. Choice of Law. All Claims for
arbitration shall be presented to the American Arbitration Association (“AAA”)
in accordance with its applicable rules. The arbitrator(s) shall be directed to
apply the substantive law of federal and state courts sitting in Maryland,
without regard to conflict of law principles. Any arbitration, pursuant to this
Agreement, shall be deemed an arbitration proceeding subject to the Federal
Arbitration Act.     C.   Binding Effect. Arbitration will be binding and will
afford parties the same options for damage awards as would be available in
court. Executive and DCL agree that discovery will be allowed and all discovery
disputes will be decided exclusively by arbitration.     D.   Damages and Costs.
Any damages shall be awarded only in accord with applicable law. The arbitrator
may only order reinstatement of the Executive if money damages are insufficient.
The parties shall share equally in all fees and expenses of arbitration.
However, each party shall bear the expense of its own counsel, experts,
witnesses and preparation and presentation of proof.

6



--------------------------------------------------------------------------------



 



VIII.   CONTROLLING LAW AND ADDITIONAL COVENANTS

  A.   The validity and construction of this Agreement or any of its provisions
shall be determined under the laws of Maryland. The invalidity or
unenforceability of any provision of this Agreement shall not affect or limit
the validity and enforceability of the other provisions.     B.   If any
provision of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions shall nevertheless
continue in full force without being impaired or invalidated.     C.   Executive
expressly acknowledges that DCL has advised Executive to consult with
independent legal counsel of his/her choosing to review and explain to Executive
the legal effect of the terms and conditions of this Agreement prior to
Executive’s signing this Agreement.     D.   This Agreement supersedes any and
all other agreements, either oral or in writing, between the parties with
respect to the employment of Executive by DCL, including, without limitation,
the original employment agreement dated January 31, 2007, and contains all of
the covenants and agreements between the parties with respect to such employment
in any manner whatsoever. To the extent any conflict exists between this
Agreement and Sections in the Plan that are specifically referenced in this
Agreement, the terms of this Agreement govern. Otherwise, the Plan document
speaks for itself and governs all matters not specifically referenced in this
Agreement. Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, that are not stated in this
Agreement, and that no other agreement, statement or promise not contained in
this Agreement shall be valid or binding.     E.   Any modifications to this
Agreement will be effective only if in writing and signed by the party to be
charged.     F.   Any payments to be made by DCL hereunder shall be made subject
to applicable law, including required deductions and withholdings.     G.  
Section 409A of the Code.

  1.   It is intended that the provisions of this Agreement comply with
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively, “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. Notwithstanding the foregoing, the Company
shall have no liability with regard to any failure to comply with Code
Section 409A so long as it has acted in good faith with regard to compliance
therewith.     2.   If under this Agreement, an amount is to be paid in two or
more installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.     3.   A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of amounts or benefits upon or following a termination
of employment unless such termination is also a “Separation from Service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “termination of
employment” or like terms shall mean Separation from Service.     4.   If
Executive is deemed on the date of termination of his/her employment to be a
“specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then:

  (a)   With regard to any payment, the providing of any benefit or any
distribution of equity upon separation from service that constitutes “deferred
compensation” subject to Code Section 409A, such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of the Executive’s death; and

7



--------------------------------------------------------------------------------



 



  (b)   On the first day of the seventh month following the date of Executive’s
Separation from Service or, if earlier, on the date of his death, (x) all
payments delayed pursuant to this Section VIII(G)(4) (whether they would
otherwise have been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified from them herein and
(y) all distributions of equity delayed pursuant to this Section VIII(G)(4)
shall be made to Executive.

  5.   With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense occurred.     6.   Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within thirty (30) days following the date of termination), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.     7.   Notwithstanding any provision in the Plan or the Agreement to
the contrary, if, with respect to one or more grants of Units, the Agreement
establishes a time and manner for the distribution of such Units (the
“Agreement-governed Units”), the Agreement’s provisions governing the time and
manner of distribution shall apply and shall continue to apply to such
Agreement-governed Units following the expiration of the Agreement, the purpose
of this paragraph being that there shall be no acceleration or delay in the time
and manner in which Units constituting deferred compensation are distributed as
a result of any expiration of this Agreement. Units that are not
Agreement-governed Units shall be distributed in accordance with the
distribution provisions of the Plan.

     In witness whereof, the parties have caused this Agreement to be duly
executed as of the date set forth above.

                        Adria Alpert-Romm                    Discovery
Communications, LLC           

8



--------------------------------------------------------------------------------



 



AGREEMENT AND GENERAL RELEASE
     This Agreement and General Release (“Release”) is entered into by and
between Discovery Communications, LLC, (“DCL”) and ______(“Executive”) to
resolve any and all disputes concerning his/her employment with DCL and his/her
separation from employment on ______. Accordingly, in exchange for the
consideration and mutual promises set forth herein, the parties do hereby agree
as follows:
          1. Effective close of business ___, Executive’s employment with DCL
will terminate, and all salary continuation and benefits will cease other than
those to which Executive is entitled in consideration for this Release as set
forth in Executive’s employment agreement with DCL (“Agreement”), which is
incorporated by reference, and as a matter of law (e.g., COBRA benefits).
          2. In consideration for Executive’s executing this Release of any and
all legal claims he/she might have against the DCL Parties (as defined below),
and the undertakings described herein, and to facilitate his/her transition to
other employment, DCL agrees to provide Executive with the consideration
detailed in Section IV(D)(2) (“Separation Payment”) of the Agreement or
Section IV(E) (“Severance Payment”) of the Agreement, whichever applies to the
reason for his/her separation from employment.
          3. Neither DCL nor Executive admit any wrongdoing of any kind, and
both agree that neither they nor anyone acting on their behalf will disclose
this Release, or its terms and conditions. Notwithstanding the foregoing,
Executive is not barred from disclosing this Release to his/her legal, financial
and personal advisors or to those persons essential for Executive to
(a) implement or enforce his/her rights under this Release and the Agreement in
which the Release is incorporated; (b) defend himself/herself in a lawsuit,
investigation or administrative proceeding; (c) file tax returns; or (d) advise
a prospective employer, business partner or insurer of the contractual
restrictions on his/her post-DCL employment.
          4. In exchange for the undertakings by DCL described in the above
paragraphs:
               a. Executive, for himself/herself, his/her heirs, executors,
administrators and assigns, does hereby release, acquit and forever discharge
DCL, its subsidiaries, affiliates and related entities, as well as all of their
respective officers, shareholders, shareholder representatives, directors,
members, partners, trustees, employees, attorneys, representatives and agents
(collectively, the “DCL Parties”), from any and all claims, demands, actions,
causes of action, liabilities, obligations, covenants, contracts, promises,
agreements, controversies, costs, expenses, debts, dues, or attorneys’ fees of
every name and nature, whether known or unknown, without limitation, at law, in
equity or administrative, against the DCL Parties that he/she may have had, now
has or may have against the DCL Parties by reason of any matter or thing arising
from the beginning of the world to the day and date of this Release, including
any claim relating to the termination of his/her employment with any DCL Party.
Those claims, demands, liabilities and obligations from which Executive releases
the DCL Parties include, but are not limited to, any claim, demand or action,
known or unknown, arising out of any transaction, act or omission related to
Executive’s employment by any DCL Party and Executive’s separation from such
employment, sounding in tort or contract and/or any cause of action arising
under federal, state or local statute or ordinance or common law, including, but
not limited to, the federal Age Discrimination In Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, as amended, the Americans With Disabilities
Act, the Family and Medical Leave Act, the Equal Pay Act, the Worker Adjustment
and Retraining Notification Act, the Fair Labor Standards Act, the Maryland
Human Rights Act, as well as any similar state or local statute(s), in each case
as any such law may be amended from time to time. Notwithstanding the foregoing,
this release does not affect Executive’s right to enforce DCL’s severance
payment obligations under this Agreement.
               b. Executive expressly acknowledges that his/her attorney has
advised him/her regarding, and he/she is familiar with the fact that certain
state statutes provide that general releases do not extend to claims that the
releasor does not know or suspect to exist in his or her favor at the time he or
she executes such a release, which if known to him or her may have materially
affected his or her execution of the release. Being aware of such statutes,
Executive hereby expressly waives and relinquishes any rights or benefits he/she
may have under such statutes, as well as any other state or federal statutes or
common law principles of similar effect, and hereby acknowledges that no claim
or cause of action against any DCL Party shall be deemed to be outside the scope
of this Release whether mentioned herein or not. Executive also specifically
knowingly waives the provisions of Section 1542 of the Civil Code of the State
of California, which reads: A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor. Notwithstanding the provisions of Civil Code
Section 1542 stated above and for the purpose of implementing a full and
complete release and discharge of the DCL Parties, Executive expressly
acknowledges that this Agreement is specifically intended to include in its
effect all claims that he/she does not know or suspect to exist in his/her favor
at the time he/she signs this Agreement.

9



--------------------------------------------------------------------------------



 



               c. Executive hereby acknowledges that he/she is executing this
Release pursuant to the Agreement, and that the consideration to be provided to
Executive pursuant to Section IV(D)(2) or Section 1V(E) of the Agreement,
whichever is applicable, is in addition to what he/she would have been entitled
to receive in the absence of this Release. Executive hereby acknowledges that
he/she is executing this Release voluntarily and with full knowledge of all
relevant information and any and all rights he/she may have. Executive hereby
acknowledges that he/she has been advised to consult with an independent
attorney of his/her own choosing in connection with this Release to explain to
him/her the legal effect of the terms and conditions of this Release and that
Executive has consulted such an attorney for such purpose. Executive
acknowledges that he/she has read this Release in its entirety. Executive
further states that he/she fully understands the terms of this Release and that
the only promises made to him/her in return for signing this Release are stated
herein and in the Agreement in which this Release is incorporated. Executive
hereby acknowledges that he/she is voluntarily and knowingly agreeing to the
terms and conditions of this Release without any threats, coercion or duress,
whether economic or otherwise, and that Executive agrees to be bound by the
terms of this Release. Executive acknowledges that he/she has been given
twenty-one (21) days to consider this Release, and that if Executive is over the
age of forty (40), Executive understands that he/she has seven (7) days
following his/her execution of this Release in which to revoke his/her agreement
to comply with this Release by providing written notice of revocation to the
General Counsel of DCL no later than three business days following such period.
               d. Executive further hereby covenants and agrees that this
General Release shall be binding in all respects upon himself/herself, his/her
heirs, executors, administrators, assigns and transferees and all persons
claiming under them, and shall inure to the benefit of all of the officers,
directors, agents, employees, stockholders, members and partners and successors
in interest of DCL, as well as all parents, subsidiaries, affiliates, related
entities and representatives of any of the foregoing persons and entities.
               e. Executive agrees that he/she will not disparage any DCL Party
or make or publish any communication that reflects adversely upon any of them,
including communications concerning DCL itself and its current or former
directors, officers, employees or agents.
          5. a. If any provision of this Release is found to be invalid,
unenforceable or void for any reason, such provision shall be severed from the
Release and shall not affect the validity or enforceability of the remaining
provisions.
               b. DCL and Executive agree that this Release, consisting of three
(3) pages, and the Agreement in which this Release is incorporated, constitutes
the entire agreement between them. The parties further warrant that they enter
into this Release freely.
               c. This Release shall be interpreted, enforced and governed by
the laws of the State of Maryland without regard to the choice of law principles
thereof.
     IN WITNESS WHEREOF, I have signed this General Release this       day of
                             , 200__.

             
 
  By:        
 
     
 
   

             
 
  Print Name:        
 
     
 
   

Subscribed and sworn to before me this __ day of ______________, 200_.

                         
 
  Notary Public
My Commission Expires        
 
     
 
   

10